Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to application papers dated 12/3/2020. 
Claims 1-20 are allowed in the application.  
Drawings filed on 12/3/2020 are accepted.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Coombs (reg. 63,249) on 2/24/2022.

The application has been amended as follows: 


(Currently Amended) A method, implemented at a computer system that includes one or more processors, for utilizing binary emulation metadata associated with an executable image during a binary emulation of the executable image from a first processor Instruction Set Architecture (ISA) to a second processor ISA, the method comprising:
during the binary emulation, by the one or more processors, of a plurality of first machine code instructions of the first processor ISA contained in the executable image, encountering a particular first machine code instruction of the plurality of first machine code instructions that performs a memory operation;
identifying an instruction memory address corresponding to the particular first machine code instruction;
for the memory operation; and
based at least on determining, from the binary emulation metadata, that the instruction memory address is associated with [[a]]the memory ordering constraint, emitting one or more second machine code instructions in the second processor ISA that perform the memory operation using a memory barrier that enforces the memory ordering constraint.

(Currently Amended) The method as recited in claim 1, wherein the binary emulation comprises at least one of translation or interpretation.

9.	(Currently Amended) A computer system for utilizing binary emulation metadata associated with an executable image during a binary emulation of the executable image from a first processor Instruction Set Architecture (ISA) to a second processor ISA, comprising:
a processor; and
a hardware storage device that stores computer-executable instructions that are executable by the processor to cause the computer system to 
during the binary emulation, by the processor, of a plurality of first machine code instructions of the first processor ISA contained in the executable image, encounter a particular first machine code instruction of the plurality of first machine code instructions that performs a memory operation;
identify an instruction memory address corresponding to the particular first machine code instruction;
determine whether the binary emulation metadata associated with the executable image identifies the instruction memory address as being associated with a memory ordering constraint for the memory operation; and
based at least on determining, from the binary emulation metadata, that the instruction memory address is associated with [[a]]the memory ordering constraint, emit one or more second machine code instructions in the second processor ISA that perform the memory operation using a memory barrier that enforces the memory ordering constraint.

binary emulation comprises at least one of translation or interpretation.


17.	(Currently Amended) A computer program product comprising a hardware storage device that stores computer-executable instructions that are executable by a processor to cause a computer system to utilize binary emulation metadata associated with an executable image during a binary emulation of the executable image from a first processor Instruction Set Architecture (ISA) to a second processor ISA, the computer-executable instructions including instructions that are executable by the processor to cause the computer system to 
during the binary emulation, by the processor, of a plurality of first machine code instructions of the first processor ISA contained in the executable image, encounter a particular first machine code instruction of the plurality of first machine code instructions that performs a memory operation;
identify an instruction memory address corresponding to the particular first machine code instruction;
determine whether the binary emulation metadata associated with the executable image identifies the instruction memory address as being associated with a memory ordering constraint for the memory operation; and
based at least on determining, from the binary emulation metadata, that the instruction memory address is associated with [[a]] the memory ordering constraint, emit one or more second machine code instructions in the second processor ISA that perform the memory operation using a memory barrier that enforces the memory ordering constraint.
18.	(Currently Amended) The computer program product of claim 17, wherein the binary emulation comprises at least one of translation or interpretation.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
While Maiyuran et al. (US 20190362460) teaches during compilation, generating metadata for instruction ordering, Silbermintz et al. (US 20180107465) teach feedback directed program stack  20170097835 ) teach crating metadata identifying a hybrid binary and Burger et al. (US 20170083343) teach compiler generated instruction blocks with headers including register write mask data, US 20190114173 teaches barrier reducing emission of barriered instructions when translating processor instructions between instruction set architectures based on an analysis of the block(s) of processor instructions and determination that the memory operation of the at least one instruction can be made order-independent in a hardware memory model of a second processor ISA, US10515049 teaches annotating memory operation marking memory load/store request as having potential data dependency, US 20180107465 teaches feedback directed program stack optimization utilizing annotated call graphs, US20150286472 teaches memory reference metadata for compiler optimization detecting memory aliasing and overlap of references; US20190317831 teaches identifying access to specific memory addresses indicating a program control flow associated with a fence operation; US20190303295 teaches a memory line flagging to indicate that a propagation of memory coherence across a shared memory, ultimately, the prior arts of record, taken alone or in combination, do not teach at least during the binary emulation … identifying an instruction memory address corresponding to the particular first machine code instruction; determining whether the binary emulation metadata associated with the executable image identifies the instruction memory address as being associated with a memory ordering constraint for the memory operation; and based at least on determining, from the binary emulation metadata, that the instruction memory address is associated with the memory ordering constraint, emitting one or more second machine code instructions in the second processor ISA that perform the memory operation using a memory barrier that enforces the memory ordering constraint.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/INSUN KANG/Primary Examiner, Art Unit 2193